IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,729-01


                      EX PARTE CARLOS MANUEL JAILE, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 55671-384-1 IN THE 384TH DISTRICT COURT
                              FROM EL PASO COUNTY


        Per curiam. Keller, P.J. and Keasler, J. dissent.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

kidnapping and aggravated sexual assault. He was sentenced to twenty years’ imprisonment for the

kidnapping and life for the sexual assault. The Eighth Court of Appeals confirmed his convictions.

Jaile v. State, 836 S.W.2d 680 (Tex. App.—El Paso July 1, 1992).

        Applicant contends that the State withheld material exculpatory evidence in violation of

Brady v. Maryland, 373 U.S. 83 (1963). He alleges that lab results from forensic testing in this case

and a possible extraneous offense were obtained prior to trial, but not turned over to the defense.
                                                                                                  2

       The trial court has determined that the State violated its duty to disclose evidence and that

the evidence withheld was material. The trial court recommends granting relief. We agree.

       Relief is granted. The judgment in Cause No. 55671 in the 65th District Court of El Paso

County is set aside, and Applicant is remanded to the custody of the Sheriff of El Paso County to

answer the charges as set out in the indictment. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: July 3, 2019
Do not publish